Exhibit 10.1

FIBERNET TELECOM GROUP, INC.

2003 EQUITY INCENTIVE PLAN

PREAMBLE

The FiberNet Telecom Group, Inc. 2003 Equity Incentive Plan (as amended, the
“Plan”), as set forth herein, amends and restates the FiberNet Telecom Group,
Inc. 1999 Stock Option Plan, as amended. The Plan is intended to incorporate the
provisions of the 1999 Stock Option Plan and permit FiberNet Telecom Group,
Inc., a Delaware corporation (the “Company”), to provide additional forms of
equity based incentives in order to attract and retain highly motivated
employees and to provide them with opportunities to acquire a proprietary
interest in the Company.

SECTION 1.

Establishment, Objectives, and Duration

1.1. Establishment of the Plan. The Company hereby amends and restates the
FiberNet Telecom Group, Inc. 1999 Stock Option Plan. The 1999 Stock Option Plan
was amended and renamed the FiberNet Telecom Group, Inc. Equity Incentive Plan
on May 23, 2000. The FiberNet Telecom Group, Inc. Equity Incentive Plan was
further amended and renamed the FiberNet Telecom Group, Inc. 2003 Equity
Incentive Plan by the Board of Directors on February 5, 2003 and approved by the
Company’s stockholders by a majority written consent on February 13, 2003. The
Plan will become effective on or about May 6, 2003 (the “Effective Date”). An
amendment to the Plan was approved by the Board of Directors on April 26, 2006
and by the Company’s stockholders on June 14, 2006.

1.2. Purpose of the Plan. The purpose of the Plan is to benefit the Company and
its subsidiaries and affiliated companies by enabling the Company to offer to
certain present and future employees, directors and consultants stock based
incentives and other equity interests in the Company, thereby giving them a
stake in the growth and prosperity of the Company and encouraging the
continuance of their services with the Company or subsidiaries or affiliated
companies.

1.3. Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Section 16 hereof, until all
Shares subject to it shall have been purchased or acquired according to the
Plan’s provisions. However, in no event may an Award (defined below in
Section 2) be granted under the Plan on or after May 6, 2013.

SECTION 2.

Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

“Administrator” means the Board or the Compensation Committee of the Board, as
described below in Section 3.



--------------------------------------------------------------------------------

“Affiliate” means a corporation which for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, direct or indirect.

“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units.

“Award Agreement” means a written agreement between the Company and each
Participant that sets forth the terms and provisions applicable to an Award or
Awards granted to each Participant under the Plan, and is a condition to the
grant of an Award or Award hereunder.

“Board” means the Board of Directors of the Company.

“Cause” means, as determined by the Administrator, in its sole discretion,
termination of the Participant’s employment, service as a Director, or
consulting arrangement with the Company or any Affiliate or Subsidiary because
of:

(a) In the case where there is no employment, change in control or similar
agreement in effect between the Participant and the Company or any Affiliate or
Subsidiary, or where there is such an agreement, but a termination for “cause”
would not be permitted under such agreement at that time or the agreement does
not define “cause” (or similar words),

(i) the Participant’s dishonesty, theft or conviction of any crime or offense
involving money or property of the Company or any Affiliate or Subsidiary,

(ii) the Participant’s gross negligence, gross incompetence, or willful
misconduct in the performance of his or her duties,

(iii) the Participant’s willful and continued failure or refusal to perform his
or her duties (other than any such failure resulting from the Participant’s
Disability), or

(iv) such other act or omission as determined in the Administrator’s sole
discretion.

(b) In the case where there is an employment, change in control or similar
agreement in effect between the Participant and the Company or an Affiliate or
Subsidiary that defines “cause” (or similar words), and a termination for
“cause” would be permitted under such agreement at that time, such termination
of employment, service as a Director, or consulting arrangement is or would be
deemed to be for “cause” as defined in such agreement.

“Change of Control” of the Company shall mean:

(a) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person (an “Acquiror”) and as a result of such
merger, consolidation or reorganization, less than 51% of the outstanding voting
securities or other capital interests of the surviving, resulting or acquiring
corporation or other legal person are owned in the aggregate by the stockholders
of the Company, directly or indirectly, immediately prior to such merger,
consolidation or reorganization, other than by the Acquiror or any corporation
or other legal person controlling, controlled by or under common control with
the Acquiror;

 

2



--------------------------------------------------------------------------------

(b) The Company sells all or substantially all of its business and/or assets to
an Acquiror, of which less than 51% of the outstanding voting securities or
other capital interests are owned in the aggregate by the stockholders of the
Company, directly or indirectly, immediately prior to such sale, other than by
any corporation or other legal person controlling, controlled by or under common
control with the Acquiror;

(c) There is a report filed on Schedule 13D or Schedule 14D (or any successor
schedule form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person or group (as the terms “person” and “group” are used
in Section 13(d) or Section 14(d) of the Exchange Act and the rules and
regulations promulgated thereunder) has become the beneficial owner (as the term
“beneficial owner” is defined under Rule l3d- 3 or any successor rule or
regulation promulgated under the Exchange Act) of 20% or more of the issued and
outstanding shares of voting securities of Company;

(d) During any period of two consecutive years, the Continuing Directors cease
to constitute at least a majority of the Board; or

(e) Any other event that the Board determines shall constitute a Change in
Control for purposes of the Plan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.

“Company” means FiberNet Telecom Group, Inc., a Delaware corporation, as well as
any successor to such entity as provided in Section 18 herein.

“Continuing Directors” means, during any two year period, the Directors still in
office who either were Directors at the beginning of the two year period or who
were Directors elected to the Board and whose election or nomination was
approved by a vote of at least two-thirds of the Directors then still in office
who were Directors at the beginning of the two year period or whose election to
the Board was previously so approved.

“Director” means any individual who is a member of the Board.

“Disability” means, unless otherwise provided for in an employment, change of
control or similar agreement in effect between the Participant and the Company
or an Affiliate or Subsidiary, the inability of an employee, Director or
consultant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or which has lasted or can be expected to last for a continuous
period of not less than 12 months, as determined by the Administrator, based
upon medical evidence.

 

3



--------------------------------------------------------------------------------

“Effective Date” means May 6, 2003, the effective date of this amended and
restated Plan.

“Employee” means any employee of the Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

“Fair Market Value” means (i) for purposes of establishing any Option Price as
of the date of the Award, unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, or unless the Administrator
otherwise determines, the closing sales price for the Shares, if applicable, or
the average of the last bid and ask prices of the Shares on or before 4:00 p.m.
eastern time (as reported by Bloomberg, L.P.); and (ii) for purposes of the
valuation of any Shares delivered in payment of the Option Price upon the
exercise of an Option, for purposes of the valuation of any Shares withheld in
payment of the Option Price or to pay taxes due on an Award, or for purposes of
the exercise of any SAR or conversion of a Performance Unit, unless the
Administrator otherwise determines, the closing sales price for the Shares, if
applicable, or the average of the last bid and ask prices of the Shares on or
before 4:00 p.m. eastern time (as reported by Bloomberg, L.P.) on the date of
exercise (or if the date of exercise is not a trading day, on the trading day
next preceding the date of exercise).

“Good Reason” shall mean, with respect to the termination of a Participant’s
employment or consulting arrangement,

(a) In the case where there is no employment, change in control or similar
agreement in effect between the Participant and the Company or any Affiliate or
Subsidiary, or where there is such an agreement but the agreement does not
define “good reason” (or similar words) or a “good reason” termination would not
be permitted under such agreement at that time because other conditions were not
satisfied, a voluntary termination of an employment arrangement or consulting
arrangement due to “good reason” shall mean as determined by the Administrator,
in its sole discretion the following:

(i) the assignment of the Participant of any duties which results in a material
diminution in such position, authority, duties or responsibilities; or

(ii) the Participant as a condition to remaining employed or continuing his or
her consulting arrangement is required to relocate his or her place of service
at least 50 miles from his or her current place of service; or

(b) In the case where there is an employment, change in control or similar
agreement in effect between the Participant and the Company or an Affiliate or
Subsidiary that defines “good reason” (or similar words) and a “good reason”
termination would be permitted under such agreement at that time, such
termination is or would be deemed to be for “good reason” (or similar words) as
defined in such agreement.

 

4



--------------------------------------------------------------------------------

“Incentive Stock Option” or “ISO” means an option to purchase Shares that is
intended to meet the requirements of Code Section 422, as described in Section 6
herein.

“Insider” shall mean an individual who is, on the relevant date, an officer,
Director or more than ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

“Named Executive Officer” means a Participant who is one of the group of covered
employees as defined in the regulations promulgated under Code Section 162(m),
or any successor statute.

“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
under Section 6 herein and which is not intended to meet the requirements of
Code Section 422.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Section 6 herein.

“Option Price” means the per share purchase price of a Share purchased pursuant
to an Option.

“Participant” means an Employee, prospective Employee, employee or prospective
employee of a Subsidiary, Director or consultant who has outstanding an Award
granted under the Plan.

“Performance-Based Exception” means the exception for performance-based
compensation from the tax deductibility limitations of Code Section 162(m).

“Performance Period” means the time period during which performance goals must
be achieved with respect to an Award, as determined by the Administrator.

“Performance Share” means an Award granted to a Participant, as described in
Section 9 herein.

“Performance Unit” means an Award granted to a Participant, as described in
Section 9 herein.

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock is limited in some way, and the Shares are subject to a
substantial risk of forfeiture, as provided in Section 8 herein.

“Plan” means the FiberNet Telecom Group, Inc. 2003 Equity Incentive Plan, an
amendment and restatement of the Company’s Equity Incentive Plan, as set forth
herein.

“Restricted Stock” means an Award granted to a Participant pursuant to Section 8
herein.

 

5



--------------------------------------------------------------------------------

“Retirement” means the Participant’s termination of employment with the Company
or its Affiliates or Subsidiaries on or after the date on which the Participant
reaches age 55 if he or she has at least ten years of service with the Company,
or reaches age 65 regardless of his or her years of service. Notwithstanding the
foregoing, the Administrator may, in its sole discretion, determine that a
Participant has met the criteria for a Retirement termination from the Company.

“Share” or “Shares” means shares of common stock of the Company, par value
$.001.

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Section 7 herein.

“Subsidiary” means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company is at least a majority-owner of all issued and
outstanding equity interests or has a controlling interest.

“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Section 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).

“Non-Tandem SAR” means an SAR that is granted independently of any Options, as
described in Section 7 herein.

SECTION 3.

Administration

3.1. Plan Administrator. The Administrator of the Plan shall be the Compensation
Committee of the Board, or any other committee appointed by the Board. The Board
may, from time to time, remove members from, or add members to, the Compensation
Committee. Any vacancies on the Compensation Committee shall be filled by
members of the Board. The foregoing notwithstanding, the Board shall perform the
functions of the Administrator for purposes of granting Awards to non-Employee
Directors. However, the Board shall not have exclusive authority with respect to
other aspects of non-Employee Director Awards. If and to the extent that no
committee exists that has the authority to administer the Plan, the Board shall
administer the Plan. Acts of a majority of the Administrator at which a quorum
is present, or acts reduced to or approved in writing by unanimous consent of
the members of the Administrator, shall be valid acts of the Administrator.

3.2. Authority of the Administrator. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Administrator shall have full power to select
Participants who shall be granted Awards under the Plan; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any agreement or
instrument entered into under the Plan; establish, amend, or waive rules and
regulations for the Plan’s

 

6



--------------------------------------------------------------------------------

administration; and (subject to the provisions of Section 16 herein) amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the sole discretion of the Administrator as provided in
the Plan. Further, the Administrator shall make all other determinations, which
may be necessary or advisable for the administration of the Plan. As permitted
by law, the Administrator may delegate the authority granted to it herein.

3.3. Decisions Binding. All determinations and decisions made by the
Administrator pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, employees, Participants, and their
estates and beneficiaries.

SECTION 4.

Shares Subject to the Plan and Maximum Awards

4.1. Shares Available for Awards.

(a) The Shares available for Awards may be either authorized and unissued Shares
or Shares held in or acquired for the treasury of the Company. The aggregate
number of Shares that may be issued or used for reference purposes under the
Plan or with respect to which Awards may be granted shall not exceed
(i) 1,569,434 Shares (subject to adjustment as provided in Section 4.3); plus
(ii) 10% of the number of Shares issued or delivered by the Company on or after
June 5, 2007 other than issuances or deliveries under the Plan or other
incentive compensation plans of the Company; provided, however, that the
aggregate number of Shares with respect to which ISOs may be granted shall not
exceed the number specified under item (i) above.

(b) Upon (i) a payout of a Non-Tandem SAR, Tandem SAR, or Restricted Stock award
in the form of cash, (ii) a cancellation, termination, expiration, forfeiture,
or lapse for any reason (with the exception of the termination of a Tandem SAR
upon exercise of the related Options, or the termination of a related Option
upon exercise of the corresponding Tandem SAR) of any Award or (iii) payment of
an Option Price and/or payment of any taxes arising upon exercise of an Option
or payout of any Award with previously acquired Shares or by withholding Shares
which otherwise would be acquired on exercise or issued upon such payout, the
number of Shares underlying any such Award that were not issued as a result of
any of the foregoing actions shall again be available for the purposes of Awards
under the Plan.

(c) In addition, in the case of any Award granted in substitution for an award
of a company or business acquired by the Company or any Affiliate or Subsidiary,
Shares issued or issuable in connection with such substitute Award shall not be
counted against the number of Shares reserved under the Plan, but shall be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business.

4.2. Individual Participant Limitations. Unless and until the Administrator
determines that an Award to a Named Executive Officer shall not be designed to
comply with the Performance-Based Exception, the following rules shall apply to
grants of such Awards under the Plan:

(a) Subject to adjustment as provided in Section 4.3 herein, the maximum
aggregate number of Shares (including Options, SARs, Restricted Stock,
Performance Units and Performance Shares to be paid out in Shares) that may be
granted in any one fiscal year to a Participant shall be 333,333 as of June 14,
2006.

 

7



--------------------------------------------------------------------------------

(b) The maximum aggregate cash payout (including Performance Units and
Performance Shares paid out in cash) with respect to Awards granted in any one
fiscal year that may be made to any Participant shall be $20,000,000.

4.3. Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, an adjustment shall be made
in the number and class of Shares available for Awards, the number and class of
and/or price of Shares subject to outstanding Awards granted under the Plan and
the number of Shares set forth in Sections 4.1 and 4.2, as may be determined to
be appropriate and equitable by the Administrator, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Award shall always be a whole number.

SECTION 5.

Eligibility and Participation

5.1. Eligibility. Persons eligible to participate in the Plan include all
current and future Employees (including officers), employees of a Subsidiary,
persons who have been offered employment by the Company or an Affiliate or
Subsidiary (provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or an Affiliate or Subsidiary), Directors and
consultants of the Company and its Affiliates and Subsidiaries, as determined by
the Administrator, including employees of the Company and its Affiliates or
Subsidiaries who reside in countries other than the United States of America.

5.2. Participation. Subject to the provisions of the Plan, the Administrator
shall determine and designate, from time to time, the Participants to whom
Awards shall be granted, the terms of such Awards, and the number of Shares
subject to such Award.

SECTION 6.

Stock Options

6.1. Grant of Options and Award Agreement.

(a) Option Grant. Subject to the terms and provisions of the Plan, Options may
be granted to one or more Participants in such number, upon such terms and

 

8



--------------------------------------------------------------------------------

provisions, and at any time and from time to time, as determined by the
Administrator, in its sole discretion. The Administrator may grant either
Nonqualified Stock Options or Incentive Stock Options, and shall have complete
discretion in determining the number of Options of each granted to each
Participant (subject to Section 4 herein); provided, however, that ISOs may only
be granted to Employees.

(b) Award Agreement. The Company and each Participant to whom an Option is
granted shall execute an Award Agreement, effective as of the date of grant,
which shall specify the Option Price, the term of the Option, the number of
Shares subject to the Option, and such other provisions as the Administrator
shall determine, and which are not inconsistent with the terms and provisions of
the Plan. The Award Agreement shall also specify whether the Option is intended
to be an ISO within the meaning of Code Section 422. If such Option is not
designated as an ISO, such Option shall be deemed a NQSO.

6.2. Option Price. The Administrator shall designate the Option Price for each
Share subject to an Option under the Plan, provided that such Option Price for
Options designated as ISOs shall not be less than one hundred percent (100%) of
the Fair Market Value of Shares subject to an Option on the date the Option is
granted. With respect to a Participant who owns, directly or indirectly, more
than ten percent (10%) of the total combined voting power of all classes of the
stock of the Company or an Affiliate, the Option Price of Shares subject to an
ISO shall be at least one hundred and ten percent (110%) of the Fair Market
Value of such Shares on the date of grant.

6.3. Term of Options. Each Option granted to an Employee shall expire at such
time as the Administrator shall determine at the time of grant, but in no event
shall be exercisable later than the tenth (10th) anniversary of the date of
grant. Notwithstanding the foregoing, with respect to ISOs, in the case of a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of the stock of the Company or an
Affiliate, no such ISO shall be exercisable later than the fifth
(5th) anniversary of the date of grant.

6.4. Exercise of Options. Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Administrator shall in each instance approve, which need not be the same for
each grant or for each Participant, and shall be set forth in the applicable
Award Agreement. Notwithstanding the preceding sentence, the Award Agreements
shall restrict the amount of ISOs which may become exercisable in any calendar
year (under this or any other ISO plan of the Company or an Affiliate) so that
the aggregate Fair Market Value of Shares (determined at the time each ISO is
granted) with respect to which ISOs are exercisable for the first time by any
Participant during any calendar year may not exceed $100,000. Any ISOs that
become exercisable in excess of such amount shall be deemed NQSOs to the extent
of such excess. If the Award Agreement does not specify the time or times at
which the Option shall first become exercisable, such an Option shall become
exercisable by the Participant (i) to a maximum cumulative extent of one-third
of the Shares covered by the Option on the first anniversary of the date of
grant, and (ii) to a maximum cumulative extent of two-thirds of the Shares
covered by the Option on the second anniversary of the date of grant, and
(iii) to a maximum cumulative extent of 100% of the Shares covered by the Option
on the third anniversary of the date of grant.

 

9



--------------------------------------------------------------------------------

6.5. Payment. Options granted under this Section 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price upon exercise of
any Option shall be payable to the Company in full either:

(a) in cash or its equivalent,

(b) at the discretion of the Administrator, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price,

(c) at the discretion of the Administrator, by withholding Shares that otherwise
would be acquired on exercise having an aggregate Fair Market Value at the time
of exercise equal to the total Option Price,

(d) at the discretion of the Administrator, by tendering other Awards payable
under the Plan, or

(e) by a combination of (a), (b), (c) and/or (d).

The Administrator also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means that the Administrator determines to be consistent with
the Plan’s purpose and applicable law. As soon as practicable after receipt of a
written notification of exercise and full payment, the Company shall deliver to
the Participant the number of Shares purchased under the Option(s).

In connection with the exercise of Options granted under the Plan, the Company
may make loans to the Participants as the Administrator, in its sole discretion,
may determine. Such loans shall be subject to the terms and conditions as the
Administrator shall determine not inconsistent with the Plan; provided, however,
that in no event may any such loan exceed the Fair Market Value, at the date of
exercise, of the shares covered by the Option, or portion thereof exercised by
the Participant. Any loan made pursuant to this Section 6.5 shall comply with
Regulation U issued by the Board of Governors of the Federal Reserve System
pursuant to the Exchange Act.

6.6. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Administrator, in its sole discretion, shall set forth in the
applicable Award Agreement the extent to which a Participant shall have the
right to exercise the Option or Options following termination of his or her
employment, service as a Director, or consulting arrangement with the Company
and/or its Affiliates or Subsidiaries. Such provisions need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for such termination, including, but not limited to, termination for
Cause or Good Reason, or reasons relating to the breach or threatened breach of
restrictive covenants. Subject to Section 14, in the event that a Participant’s
Award Agreement does not set forth such provisions, the following provisions
shall apply:

(a) Death, Disability and Retirement. In the event that each of the
Participant’s employment, service as a Director and consulting arrangement with
the Company and/or any Affiliate or Subsidiary terminates by reason of death,
Disability or Retirement, all of his or her Options shall immediately become
fully vested and shall remain exercisable until the earlier of (A) the remainder
of the term of the Option, or (B) 12 months after the date of such termination
provided that in the case of an ISO such twelve month period shall be reduced to
three months. In the case of the Participant’s death, the Participant’s
beneficiary or estate may exercise the Option.

 

10



--------------------------------------------------------------------------------

(b) Termination for Cause. In the event that each of the Participant’s
employment, service as a Director and consulting arrangement with the Company
and/or any Affiliate or Subsidiary terminates for Cause, all Options shall
expire immediately and all rights to purchase Shares (vested or nonvested) under
the Option shall cease.

(c) Other Termination. In the event that each of the Participant’s employment,
service as a Director and consulting arrangement with the Company and/or any
Affiliate or Subsidiary terminates for any reason other than death, Disability,
Retirement or for Cause, all Options held by the Participant shall expire and
all rights to purchase Shares thereunder shall terminate immediately.
Notwithstanding the preceding sentence, all Options as to which the Participant
has a vested right to exercise the Option immediately prior to such termination
shall remain exercisable until the earlier of (A) the remainder of the term of
the Option, or (B) 90 days from the date of termination.

6.7. Restrictions on Share Transferability. The Administrator may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8. Nontransferability of Options.

(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, or as provided by the Administrator, no NQSO granted under this
Section 6 may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement, all
NQSOs granted to a Participant under this Section 6 shall be exercisable during
his or her lifetime only by such Participant.

6.9. Prior Option Grants. The terms and conditions of this amended and restated
Plan shall supersede, amend and modify the terms and conditions of any written
agreement covering an Option granted to a Participant under the Plan prior to
the Effective Date; provided that this

 

11



--------------------------------------------------------------------------------

Section 6.9 shall only apply if the Participant and the Company enter into a
written agreement to effect the amendments and/or modifications. Notwithstanding
the preceding sentence, to the extent that an amendment and/or modification
would result in adverse tax consequences to the Participant and/or adverse
accounting treatment with respect to the Option, such amendment and/or
modification shall not be effective.

SECTION 7.

Stock Appreciation Rights

7.1. Grant of SARs and Award Agreement.

(a) SAR Grant. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator. The Administrator may grant Non-Tandem SARs, Tandem SARs,
or any combination of these forms of SARs. The Administrator shall have complete
discretion in determining the number of SARs granted to each Participant
(subject to Section 4 herein) and, consistent with the provisions of the Plan,
in determining the terms and conditions pertaining to such SARs. The
Administrator shall designate, at the time of grant, the grant price of a
Non-Tandem SAR, which grant price shall be at least equal to the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
shall equal the Option Price of the related Option. Grant prices of SARs shall
not subsequently be changed by the Administrator, except pursuant to Section 4.3
hereof.

(b) Award Agreement. The Company and each Participant to whom an SAR is granted
shall execute an Award Agreement that shall specify the grant price, the term of
the SAR, and such other provisions as the Administrator shall determine, and
which are not inconsistent with the terms and provisions of the Plan.

7.2. Term of SARs. The term of a SAR granted under the Plan shall be determined
by the Administrator, in its sole discretion; provided, however, that unless
otherwise designated by the Administrator, such term shall not exceed ten
(10) years from the date of grant.

7.3. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

7.4. Exercise of Non-Tandem SARs. Non-Tandem SARs may be exercised upon whatever
terms and conditions the Administrator, in its sole discretion, imposes upon
them.

 

12



--------------------------------------------------------------------------------

7.5. Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the grant price; by

(b) The number of Shares with respect to which the SAR is exercised.

At the sole discretion of the Administrator, the payment upon SAR exercise may
be in cash, in Shares of equivalent value, or in some combination thereof.

7.6. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Administrator, in its sole discretion, shall set forth in the
applicable Award Agreement the extent to which a Participant shall have the
right to exercise the SAR or SARs following termination of his or her
employment, service as a Director, or consulting arrangement with the Company
and/or its Affiliates or Subsidiaries. Such provisions need not be uniform among
all SARs issued pursuant to the Plan, and may reflect distinctions based on the
reasons for such termination, including, but not limited to, termination for
Cause or Good Reason, or reasons relating to the breach or threatened breach of
restrictive covenants. Subject to Section 14, in the event that a Participant’s
Award Agreement does not set forth such provisions, the following provisions
shall apply:

(a) Death, Disability and Retirement. In the event that each of the
Participant’s employment, service as a Director and consulting arrangement with
the Company and/or any Affiliate or Subsidiary terminates by reason of death,
Disability or Retirement, all of his or her SARs shall immediately become fully
vested (subject to Section 14) and shall remain exercisable until the earlier of
(A) the remainder of the term of the SAR, or (B) 12 months after the date of
such termination. In the case of the Participant’s death, the Participant’s
beneficiary or estate may exercise the SAR.

(b) Termination for Cause. In the event that each of the Participant’s
employment, service as a Director and consulting arrangement with the Company
and/or any Affiliate or Subsidiary terminates for Cause, all SARs shall expire
immediately and all rights thereunder shall cease.

(c) Other Termination. In the event that each of the Participant’s employment,
service as a Director and consulting arrangement with the Company and/or any
Affiliate or Subsidiary terminates for any reason other than death, Disability,
Retirement or for Cause, all SARs held by the Participant shall expire and all
rights thereunder shall terminate immediately. Notwithstanding the preceding
sentence, all SARs to which the Participant has a vested right to exercise the
SAR immediately prior to such termination shall be exercisable until the earlier
of (A) the remainder of the term of the SAR, or (B) 90 days from the date of
termination.

7.7. Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.

 

13



--------------------------------------------------------------------------------

SECTION 8.

Restricted Stock

8.1. Grant of Restricted Stock and Award Agreement.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Administrator shall
determine.

(b) Award Agreement. The Company and each Participant to whom an award of
Restricted Stock is granted shall execute an Award Agreement that shall specify
the Period or Periods of Restriction, the number of Shares of Restricted Stock
granted, and such other provisions as the Administrator shall determine pursuant
to Section 8.3 or otherwise, and which shall not be inconsistent with the terms
and provisions of the Plan. If no Period of Restriction is set forth in the
Award Agreement, the Period of Restriction shall be three years for restrictions
lapsing due to the passage of time and one year for restrictions lapsing due to
the achievement of performance goals.

8.2. Transferability. Except as provided in this Section 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, voluntarily or involuntarily, until the
end of the applicable Period of Restriction established by the Administrator and
specified in the Restricted Stock Award Agreement, or upon earlier satisfaction
of any other conditions, as specified by the Administrator in its sole
discretion and set forth in the Restricted Stock Award Agreement. All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant.

8.3. Other Restrictions. Subject to Section 10 herein, the Administrator may
impose such other conditions and/or restrictions on any Shares of Restricted
Stock granted pursuant to the Plan as it may deem advisable including without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, Subsidiary-wide, divisional, and/or
individual), time-based restrictions on vesting, which may or may not be
following the attainment of the performance goals, sales restrictions under
applicable stockholder agreements or similar agreements, and/or restrictions
under applicable Federal or state securities laws. The Company shall retain the
Shares of Restricted Stock in the Company’s possession until such time as all
conditions and/or restrictions applicable to such Shares have been satisfied.
Except as otherwise provided in this Section 8 or in any Award Agreement, Shares
of Restricted Stock covered by each Restricted Stock grant made under the Plan
shall become freely transferable by the Participant after the last day of the
applicable Period of Restriction.

8.4. Voting Rights. Unless otherwise designated by the Administrator at the time
of grant, Participants to whom Shares of Restricted Stock have been granted
hereunder may exercise full voting rights with respect to those Shares during
the Period of Restriction.

 

14



--------------------------------------------------------------------------------

8.5. Dividends and Other Distributions. Unless otherwise designated by the
Administrator at the time of grant, Participants holding Shares of Restricted
Stock granted hereunder shall be credited with regular cash dividends paid with
respect to the underlying Shares while they are so held during the Period of
Restriction. The Administrator may apply any restrictions to the dividends that
the Administrator deems appropriate. Without limiting the generality of the
preceding sentence, if the grant or vesting of Shares of Restricted Stock
granted to a Named Executive Officer is designed to comply with the requirements
of the Performance-Based Exception, the Administrator may apply any restrictions
it deems appropriate to the payment of dividends declared with respect to such
Shares of Restricted Stock, such that the dividends and/or the Shares of
Restricted Stock maintain eligibility for the Performance-Based Exception. In
the event that any dividend constitutes a derivative security or an equity
security pursuant to the rules under Section 16 of the Exchange Act, such
dividend shall be subject to a vesting period equal to the remaining vesting
period of the Shares of Restricted Stock with respect to which the dividend is
paid.

8.6. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Administrator, in its sole discretion, shall set forth in the
applicable Award Agreement the extent to which the Participant shall have the
right to receive unvested Shares of Restricted Stock following termination of
the Participant’s employment, service as a Director, or consulting arrangement
with the Company and/or its Affiliates or Subsidiaries. Such provisions need not
be uniform among all Shares of Restricted Stock issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of employment
including; but not limited to, termination of employment for Cause or Good
Reason, or reasons relating to the breach or threatened breach of restrictive
covenants; provided, however that, except in the cases of terminations connected
with a Change of Control and terminations by reason of death or Disability, the
vesting of Shares of Restricted Stock that qualify for the Performance-Based
Exception and that are held by Named Executive Officers shall not occur prior to
the time they otherwise would have, but for the employment termination. Subject
to Section 14, in the event that a Participant’s Award Agreement does not set
forth such termination provisions, the following termination provisions shall
apply:

(a) Death, Disability and Retirement. Unless the Award qualifies for the
Performance-Based Exception, in the event that each of a Participant’s
employment, service as a Director, and consulting arrangement with the Company
and/or its Affiliates or Subsidiaries is terminated due to death, Disability or
Retirement, all Shares of Restricted Stock of such Participant shall immediately
become fully vested on the date of termination and the restrictions shall lapse.

(b) Other Termination. In the event that each of a Participant’s employment,
service as a Director, and consulting arrangement with the Company and/or its
Affiliates or Subsidiaries is terminated for any reason other than death,
Disability or Retirement, all Shares of Restricted Stock that are unvested at
the date of termination shall be forfeited to the Company.

 

15



--------------------------------------------------------------------------------

SECTION 9.

Performance Units and Performance Shares

9.1. Grant of Performance Units/Shares and Award Agreement.

(a) Grant of Performance Unit/Shares. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Administrator, which shall not be inconsistent with
the terms and provisions of the Plan and shall be set forth in an Award
Agreement.

(b) Award Agreement. The Company and each Participant to whom Performance Units
and/or Performance Shares is granted shall execute an Award Agreement that shall
specify the initial value of the Award, the performance goals and the
Performance Period, as the Administrator shall determine, and which are not
inconsistent with the terms and provisions of the Plan.

9.2. Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Administrator at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Administrator shall set performance
goals in its sole discretion which, depending on the extent to which they are
met will determine the number and/or value of Performance Units and/or
Performance Shares that will be paid out to the Participant. For purposes of
this Section 9, the time period during which the performance goals must be met
shall be called a Performance Period.

9.3. Earning of Performance Units/Shares. Subject to the terms of the Plan,
after the applicable Performance Period has ended, the holder of Performance
Units and/or Performance Shares shall be entitled to receive payout on the
number and value of Performance Units and/or Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved, as
established by the Administrator.

9.4. Form and Timing of Payment of Performance Units/Shares.

(a) Except as provided below, payment of earned Performance Units and/or
Performance Shares shall be made in a single lump sum as soon as reasonably
practicable following the close of the applicable Performance Period. Subject to
the terms of the Plan, the Administrator, in its sole discretion, may pay earned
Performance Units and/or Performance Shares in the form of cash or in Shares (or
in a combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units and/or Performance Shares at the close of
the applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Administrator.

(b) At the time of grant or shortly thereafter, the Administrator, at its sole
discretion and in accordance with terms designated by the Administrator, may
provide for a voluntary and/or mandatory deferral of all or any part of an
otherwise earned Performance Unit and/or Performance Share Award.

 

16



--------------------------------------------------------------------------------

(c) At the sole discretion of the Administrator, Participants may be entitled to
receive any dividends declared with respect to Shares which have been earned in
connection with grants of Performance Units and/or Performance Shares which have
been earned, but not yet distributed to Participants (such dividends shall be
subject to the same accrual, forfeiture, and payout restrictions as apply to
dividends earned with respect to Shares of Restricted Stock, as set forth in
Section 8.6 herein). In addition, Participants may, at the sole discretion of
the Administrator, be entitled to exercise their voting rights with respect to
such Shares.

9.5. Termination of Employment, Service as a Director, or Consulting
Arrangement. The Administrator, in its sole discretion, shall set forth in the
applicable Award Agreement the extent to which the Participant shall have the
right to receive payment for Performance Units and/or Performance Shares
following termination of the Participant’s employment, service as a Director, or
consulting arrangement with the Company and/or its Affiliates or Subsidiaries.
Such provisions need not be uniform among all Performance Units and/or
Performance Shares granted pursuant to the Plan, and may reflect distinctions
based on the reasons for such termination including; but not limited to,
termination for Cause or Good Reason, or reasons relating to the breach or
threatened breach of restrictive covenants. Subject to Section 14, in the event
that a Participant’s Award Agreement does not set forth such termination
provisions, the following termination provisions shall apply:

(a) Death, Disability and Retirement. Subject to Section 14, in the event that
each of a Participant’s employment, service as a Director, and consulting
arrangement with the Company and/or its Affiliates or Subsidiaries is terminated
during a Performance Period due to death, Disability or Retirement, the
Participant shall receive a prorated payout of the Performance Units and/or
Performance Shares, unless the Administrator determines otherwise. The prorated
payout shall be determined by the Administrator, shall be based upon the length
of time that the Participant held the Performance Units and/or Performance
Shares during the Performance Period, and shall further be adjusted based on the
achievement of the pre-established performance goals. Subject to Section 14,
unless the Administrator determines otherwise in the event of a termination due
to death, Disability or Retirement payment of earned Performance Units and/or
Performance Shares shall be made at the same time as payments are made to
Participants who did not terminate employment during the applicable Performance
Period.

(b) Other Termination. Subject to Section 14, in the event that each of a
Participant’s employment, service as a Director, and consulting arrangement with
the Company and/or its Affiliates or Subsidiaries is terminated during a
Performance Period for any reason other than death, Disability or Retirement,
all Performance Units and/or Performance Shares shall be forfeited by the
Participant to the Company.

9.6. Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Units and/or Performance Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant or the Participant’s legal representative.

 

17



--------------------------------------------------------------------------------

SECTION 10.

Performance Measures

10.1. Unless and until the Administrator proposes for stockholder vote and
stockholders approve a change in the general performance measures set forth in
this Section 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Named Executive Officers that are
designed to qualify for the Performance-Based Exception, the performance goals
to be used for purposes of such grants shall be established by the Administrator
in writing and stated in terms of the attainment of specified levels of or
percentage changes in any one or more of the following measurements: revenue;
primary or fully-diluted earnings per Share; earnings before interest, taxes,
depreciation, and/or amortization; pretax income; cash flow from operations;
total cash flow; return on equity; return on capital; return on assets; net
operating profits after taxes; economic value added; total stockholder return or
return on sales; or any individual performance objective which is measured
solely in terms of quantitative targets related to the Company or the Company’s
business; or any combination thereof. In addition, such performance goals may be
based in whole or in part upon the performance of the Company, a Subsidiary,
division and/or other operational unit under one or more of such measures.

10.2. The degree of payout and/or vesting of such Awards designed to qualify for
the Performance-Based Exception shall be determined based upon the written
certification of the Administrator as to the extent to which the performance
goals and any other material terms and conditions precedent to such payment
and/or vesting have been satisfied. The Administrator shall have the sole
discretion to adjust the determinations of the degree of attainment of the
pre-established performance goals; provided, however, that the performance goals
applicable to Awards which are designed to qualify for the Performance- Based
Exception, and which are held by Named Executive Officers, may not be adjusted
so as to increase the payment under the Award (the Administrator shall retain
the sole discretion to adjust such performance goals upward, or to otherwise
reduce the amount of the payment and/or vesting of the Award relative to the
pre-established performance goals).

10.3. In the event that applicable tax and/or securities laws change to permit
Administrator sole discretion to alter the governing performance measures
without obtaining stockholder approval of such changes, the Administrator shall
have sole discretion to make such changes without obtaining stockholder
approval. In addition, in the event that the Administrator determines that it is
advisable to grant Awards which shall not qualify for the Performance-Based
Exception, the Administrator may make such grants without satisfying the
requirements of Code Section 162(m) and, thus, which use performance measures
other than those specified above.

 

18



--------------------------------------------------------------------------------

SECTION 11.

Award Forfeitures

11.1. Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements. Unless otherwise determined by the
Administrator, each Award granted hereunder shall be subject to the following
additional forfeiture conditions, to which the Participant, by accepting an
Award hereunder, agrees. If any of the events specified in Section 11.2 occurs
(a “Forfeiture Event”), all of the following forfeitures will result:

(a) The unexercised portion of any Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral pursuant to Section 12 by the Participant and otherwise
is not forfeitable in the event of any termination of service of the
Participant) will be immediately forfeited and canceled upon the occurrence of
the Forfeiture Event; and

(b) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award (regardless of any elective
deferral pursuant to Section 12) that occurred on or after (i) the date that is
six months prior to the occurrence of the Forfeiture Event, if the Forfeiture
Event occurred while the Participant was employed by the Company or an Affiliate
or Subsidiary, or (ii) the date that is six months prior to the date the
Participant’s employment by, service as a Director with, or consulting
arrangement with the Company or an Affiliate or Subsidiary terminated, if the
Forfeiture Event occurred after the Participant ceased to be so employed.

For purposes of this Section, the term “Award Gain” shall mean (i) in respect of
a given Option exercise, the product of (X) the Fair Market Value per Share at
the date of such exercise (without regard to any subsequent change in the market
price of shares) minus the Option Price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii) in respect of any other
settlement of an Award granted to the Participant, the Fair Market Value of the
cash or Shares paid or payable to Participant (regardless of any elective
deferral pursuant to Section 12) less any cash or the Fair Market Value of any
shares or property (other than an Award or award that would have itself then
been forfeitable hereunder and excluding any payment of tax withholding) paid by
the Participant to the Company as a condition of or in connection such
settlement.

11.2. Events Triggering Forfeiture. The forfeitures specified in Section 11.1
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by, service as a Director
with, or consulting arrangement with the Company or an Affiliate or Subsidiary
during the one-year period following termination of such employment, service or
consulting arrangement:

(a) Non-Solicitation. The Participant, for his or her own benefit or for the
benefit of any other person, company or entity, directly or indirectly,
(i) induces or attempts to induce or hires or otherwise counsels, induces or
attempts to induce or hire or

 

19



--------------------------------------------------------------------------------

otherwise counsel, advise, encourage or solicit any person to leave the
employment of or the service for the Company or any Affiliate or Subsidiary,
(ii) hires or in any manner employs or retains the services of any individual
employed by or providing services to the Company or any Affiliate or Subsidiary
as of the date of his or her termination of employment, or employed by or
providing services to the Company or any Affiliate or Subsidiary subsequent to
such termination, (iii) solicits, pursues, calls upon or takes away, any of the
customers of the Company or any Affiliate or Subsidiary, (iv) solicits, pursues,
calls upon or takes away, any potential customer of the Company or any Affiliate
or Subsidiary that has been the subject of a bid, offer or proposal by the
Company or any Affiliate or Subsidiary, or of substantial preparation with a
view to making such a bid, proposal or offer, within six (6) months prior to
such Participant’s termination of employment with the Company or any Affiliate
or Subsidiary, or (v) otherwise interferes with the business or accounts of the
Company or any Affiliate or Subsidiary.

(b) Non-Competition. The Participant engages in “competition” (as defined below
in this subparagraph (b)) with the Company or any Affiliate or Subsidiary in any
locality or region of the United States in which the Company or any Affiliate or
Subsidiary had operations at the time of, or within six (6) months prior to, the
termination of the Participant’s employment with the Company or any Affiliate or
Subsidiary, or in which, during the six (6) months period prior to the
termination of the Participant’s employment with the Company or any Affiliate or
Subsidiary, the Company or any Affiliate or Subsidiary had made substantial
plans with the intention of establishing operations in such locality or region;
provided that, it shall not be a violation of this provision for the Participant
to become the registered or beneficial owner of up to five percent (5%) of any
class of the capital stock of a competing corporation registered under the
Exchange Act provided that the Participant does not actively participate in the
business of such corporation until the one-year period following the
Participant’s termination ends. For purposes of the Plan, “competition” means
the Participant engages in, or otherwise directly or indirectly is employed by
or acts as a consultant or lender to, or is a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permits the
Participant’s name to be used in connection with, the activities of any other
business or organization anywhere in the United States that directly or
indirectly designs, develops, operates, builds or manufactures in-building
communications transmission networks, or any other business of the Company or
any Affiliate or Subsidiary at any time during or following the Participant’s
employment with the Company or any Affiliate or Subsidiary.

(c) Confidential Information. The Participant discloses to any person or entity
or makes use of any “confidential or proprietary information” (as defined below
in this subparagraph (c)) for his or her own purpose or for the benefit of any
person or entity, except as may be necessary in the ordinary course of
employment with or other service to the Company or any Affiliate or Subsidiary.
Such “confidential or proprietary information” of the Company or any Affiliate
or Subsidiary, includes, but is not limited to, the design, development,
operation, building or manufacturing of in-building communications transmission
networks, the identity of the Company’s or any Affiliate’s or Subsidiary’s
customers, the identity of representatives of customers with whom the

 

20



--------------------------------------------------------------------------------

Company or any Affiliate or Subsidiary has dealt, the kinds of services provided
by the Company or any Affiliate or Subsidiary to customers and offered to be
performed for potential customers, the manner in which such services are
performed or offered to be performed, the service needs of actual or prospective
customers, pricing information, information concerning the creation, acquisition
or disposition of products and services, customer maintenance listings, computer
software and hardware applications and other programs, personnel information,
information identifying, relating to or concerning investors in the Company or
any Affiliate or Subsidiary, joint venture partners of the Company or any
Affiliate or Subsidiary, business partners of the Company or any Affiliate or
Subsidiary or other entities providing financing to the Company or any Affiliate
or Subsidiary, real estate and leasing opportunities, communications and
telecommunications operations and processes, zoning and licensing matters,
relationships with, or matters involving, landlords and/or property owners, and
other trade secrets.

11.3. Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 11 shall be deemed to be
incorporated into an Award, the Plan does not thereby prohibit the Participant
from engaging in any activity, including but not limited to competition with the
Company and its Affiliates and Subsidiaries. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 11.2 is a condition to the Participant’s
right to realize and retain value from his or her compensatory Awards, and the
consequence under the Plan if the Participant engages in an activity giving rise
to any such Forfeiture Event are the forfeitures specified herein. This
provision shall not preclude the Company and the Participant from entering into
other written agreements concerning the subject matter of Sections 11.1 and 11.2
and, to the extent any terms of this Section 11 are inconsistent with any
express terms of such agreement, this Section 11 shall not be deemed to modify
or amend such terms.

11.4. Administrator Discretion. The Administrator may, in its sole discretion,
waive in whole or in part the Company’s right to forfeiture under this Section,
but no such waiver shall be effective unless evidenced by a writing signed by a
duly authorized officer of the Company. In addition, the Administrator may
impose additional conditions on Awards, by inclusion of appropriate provisions
in the document evidencing or governing any such Award.

SECTION 12.

Deferrals

The Administrator may permit a Participant to defer such Participant’s receipt
of the payment of cash or the delivery of Shares that would otherwise be due to
such Participant upon the exercise of any Option or by virtue of the lapse or
waiver of restrictions with respect to Restricted Stock, or the satisfaction of
any requirements or goals with respect to Performance Units/Shares. If any such
deferral election is required or permitted, the Administrator shall, in its sole
discretion, establish rules and procedures for such payment deferrals.

 

21



--------------------------------------------------------------------------------

SECTION 13.

Rights and Obligations of Parties

13.1. No Guarantee of Employment or Service Rights. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or consulting arrangement at any time, nor confer upon
any Participant any right to continue in the employ of or consulting arrangement
with the Company or any Affiliate or Subsidiary. For purposes of the Plan,
temporary absence from employment because of illness, vacation, approved leaves
of absence, and transfers of employment among the Company and its Affiliates and
Subsidiaries, shall not be considered to terminate employment or to interrupt
continuous employment. Temporary cessation of the provision of consulting
services because of illness, vacation or any other reason approved in advance by
the Company shall not be considered a termination of the consulting arrangement
or an interruption of the continuity thereof. Conversion of a Participant’s
employment relationship to a consulting arrangement shall not result in
termination of previously granted Awards.

13.2. Participation. No employee, Director or consultant shall have the right to
be selected to receive an Award under the Plan, or, having been so selected, to
be selected to receive a future Award.

13.3. Right of Setoff. The Company or any Affiliate or Subsidiary may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or Affiliate or Subsidiary may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company or any Affiliate or Subsidiary,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 13.

13.4. Section 83(b) Election. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provision of the laws of a jurisdiction
outside the United States may be made, unless expressly permitted by the terms
of the Award Agreement or by action of the Administrator in writing prior to the
making of such election. In any case in which a Participant is permitted to make
such an election in connection with an Award, the Participant shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.

13.5. Disqualifying Disposition Notification. If any Participant shall make any
disposition of Shares delivered pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within (10) ten days thereof. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale
or gift) of such shares before the later of (a) two years after the date the
Employee was granted the ISO, or (b) one year after the date the Employee
acquired Shares by exercising the

 

22



--------------------------------------------------------------------------------

ISO, except as otherwise provided in Section 424(c) of the Code. If the Employee
has died before such stock is sold, these holding period requirements do not
apply and no Disqualifying Disposition can occur thereafter.

SECTION 14.

Change of Control

14.1. Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges:

(a) Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable in accordance with this Plan and the
Participant’s Award Agreement;

(b) Any Period of Restriction and other restrictions imposed on Restricted
Shares shall lapse; and

(c) Unless otherwise specified in a Participant’s Award Agreement at time of
grant, the maximum payout opportunities attainable under all outstanding Awards
of Performance Units and Performance Shares shall be deemed to have been fully
earned for the entire Performance Period(s) as of the effective date of the
Change of Control. The vesting of all such Awards shall be accelerated as of the
effective date of the Change of Control, and in full settlement of such Awards,
there shall be paid out in cash to Participants within thirty (30) days
following the effective date of the Change of Control the maximum of payout
opportunities associated with such outstanding Awards.

14.2. The foregoing provisions of this Section 14 notwithstanding, the Board and
the Continuing Directors may determine that no Change in Control shall be deemed
to have occurred or that some or all of the enhancements to the rights of
Participants under outstanding Awards upon a Change in Control, as provided
under this Section 14 or the Award Agreement, shall not apply to specified
Awards if, prior to the later of occurrence of the specified event that would
otherwise constitute a Change in Control (the “Event”) or the expiration of
seven days after the Company has obtained actual notice that such Event has
occurred, the following conditions have been met:

(a) The Board and the Continuing Directors of the Company then in office, each
by a majority vote thereof, determine that the occurrence of such Event shall
not be deemed to be a Change in Control hereunder, shall not be deemed to be a
Change in Control with respect to one or more specified Participants, or shall
not result in specified enhancements to the rights of one or more Participants
that would otherwise be triggered by the occurrence of a Change in Control; and

(b) The Participant holding an Award affected by action of the Board and
Continuing Directors under this Section 14 shall be protected by legally binding
obligations of the Company as follows:

(i) Such Award either shall remain outstanding following consummation of all
transactions involved in or contemplated by such Change in Control or shall be
assumed and adjusted by the surviving entity resulting from such transactions,
and the Continuing Directors determine, in either case, that changes in the
terms of the Award resulting from such transactions will not materially impair
its value to the Participant or his or her opportunity for future appreciation
in respect of such Award; and

 

23



--------------------------------------------------------------------------------

(ii) If, within two years following the Event, the Participant’s employment by
the Company or the surviving entity that has assumed the obligations under the
Award (or by an affiliate) is terminated by such employer without Cause, or is
terminated by the Participant for Good Reason, such Participant’s rights in
respect of such Award shall be no less favorable than would be the case if a
Change in Control had occurred (without any limitation on the enhancement of the
Participant’s rights) immediately prior to the Participant’s termination of
employment.

SECTION 15.

Dissolution and Corporate Transactions

15.1. Dissolution and Liquidation. Upon the dissolution or liquidation of the
Company, all Awards granted under this Plan which as of such date shall not have
been exercised or accepted, as the case may be, will terminate and become null
and void; provided, however, that if the rights of a Participant have not
otherwise terminated and expired, the Participant will have the right
immediately prior to such dissolution or liquidation to exercise or accept any
Award to the extent that the Award is exercisable or subject to acceptance as of
the date immediately prior to such dissolution or liquidation.

15.2. Effect of Corporate Transaction on Options. If the Company is to be
consolidated with or acquired by another entity in a merger, sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either
(i) make appropriate provision for the continuation of such Options by
substituting on an equitable basis for the Shares then subject to such Options
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity; or (ii) upon written notice to the Participants,
provide that all Options must be exercised (either to the extent then
exercisable or, at the discretion of the Administrator, or, upon a Change of
Control of the Company, all Options being made fully exercisable for purposes of
this Subparagraph), within a specified number of days of the date of such
notice, at the end of which period the Options shall terminate; or
(iii) terminate all Options in exchange for a cash payment equal to the excess
of the Fair Market Value of the Shares subject to such Options (either to the
extent then exercisable or, at the discretion of the Administrator, all Options
being made fully exercisable for purposes of this Subparagraph) over the
exercise price thereof.

 

24



--------------------------------------------------------------------------------

15.3. Effect of Corporate Transaction on other Awards other than Options. Upon
the happening of any of the events described in Section 15.2 above, Stock
Appreciation Rights Restricted Stock, Performance Shares and Performance Units
shall be appropriately adjusted to reflect the events described in Section 15.2.
The Administrator or the Successor Board shall determine the specific
adjustments to be made under this Section 15.3, and its determination shall be
conclusive.

15.4. Change of Control. In the event any provision of this Section 15 conflicts
with Section 14, the provisions of Section 14 shall govern.

SECTION 16.

Amendment, Modification, and Termination

16.1. Amendment, Modification, and Termination. The Board may amend, suspend or
terminate the Plan or the Administrator’s authority to grant Awards under the
Plan without the consent of stockholders or Participants; provided, however,
that any amendment to the Plan shall be submitted to the Company’s stockholders
for approval not later than the earliest annual meeting for which the record
date is after the date of such Board action if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted and the Board may otherwise, in its sole discretion, determine to submit
other amendments to the Plan to stockholders for approval; and provided further,
that, without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
outstanding Award. The Administrator shall have no authority to waive or modify
any other Award term after the Award has been granted to the extent that the
waived or modified term was mandatory under the Plan.

16.2. Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

SECTION 17.

Withholding

17.1. Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.

17.2. Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Administrator, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which would be imposed on the transaction.

 

25



--------------------------------------------------------------------------------

All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Administrator, in its sole discretion, deems appropriate.

SECTION 18.

Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or otherwise.

SECTION 19.

Miscellaneous

19.1. Unfunded Plan. The Plan is intended to constitute an “unfunded” plan for
incentive and deferred compensation. With respect to any payments not yet made
to a Participant or obligation to deliver Shares pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided that
the Administrator may authorize the creation of trusts and deposit therein cash,
Shares, other Awards or other property, or make other arrangements to meet the
Company’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Administrator
otherwise determines with the consent of each affected Participant.

19.2. Forfeitures; Fractional Shares. Unless otherwise determined by the
Administrator, in the event of a forfeiture of an Award with respect to which a
Participant paid cash consideration, the Participant shall be repaid the amount
of such cash consideration. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Administrator shall determine whether
cash, other Awards or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

19.3. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

19.4. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

19.5. Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.6. Securities Law Compliance. With respect to Insiders, transactions under
the Plan

 

26



--------------------------------------------------------------------------------

are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Administrator fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Administrator.

19.7. Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

27